DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed December 17, 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 
Claim Rejections - 35 USC § 103 – Obviousness (Maintained Rejections)
1) Claim 1-2, 5-7 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama et al. (JP 2010-37318). The rejection is maintained and further applied 1, 5-7 and 12-13. 
Hirayama et al. disclose dentifrice compositions comprising The dentifrice composition contains (a) sodium chloride, (b) at least one kind selected from menthol, peppermint oil and mentha oil, (c) monomenthyl succinate, and (d) a surfactant, the content of monomenthyl succinate (c) being 0.03-1 mass%. The dentifrice composition further contains (e) at least one kind selected from the following (e-1) and (e-2): (e-1) is vanillyl butyl ether and/or spilanthol and (e-2) is an essential oil or an extract of a 
It is well-settled, however, that even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05. Accordingly, since an overlap plainly exists here, it would have been obvious to have selected values within the overlap, consistent with the reasoning of 2144.05. Therefore the recited ratio of 7:60 to 9:60 over the range of Hirayama et al., 0.0001 to 0.05% vanillyl butyl ether and 0.2% to 1.5% menthol.   

Response to Arguments
The Examiner submits that the alleged unexpected results in the response filed by Applicant October 18, 2021 are not persuasive to overcome the current rejection. The ratio exemplified by Hirayama et al. is 1.7 to 60, which fell within the original claimed range, which Applicant has previously implied is encompassed by the examples of the disclosure. Further the ratio that appears to show less favorable results is a higher ratio (12:60) than the inventive ratios (8:60). The ratio of Hirayama et al. is lower and therefore it is not clear what the effects of a lower ratio would yield. Further it appears that the results of the Comparative example are similar to those of Inventive B, especially during brushing. Additionally a dominant warming sensation during brushing 
2) Claims 3-4 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama et al. (JP 2010-37318) in view of Oertling et al. (US 9,446,267). The rejection is maintained. 
Hirayama et al. are discussed above and differ from the instant claims insofar as it does not disclose 1,2-alkane diols.
Oertling et al. disclose products comprising a flavoring agent compositions. The compositions are used for cleaning the teeth and include toothpastes (Abstract). A flavoring agent composition comprises peppermint oil, 0.5% methane carboxylic acid-N-(4-methoxyphenyl)-amide (WS-12, a TRPV1 agonist), cinnamaldehyde (TRPV1 agonist) and 40% menthol (Example 5.2). These amounts meet the ratio of the instant claims.   A toothpaste comprising 5.2 comprises 36.39% water, 20% glycerin, sodium monofluorophosphate, 1% flavor (meets the amounts of menthol and TRPV1 agonist), 3% silica and sodium carboxymethyl cellulose (Example 12). Combinations of WS-12 with diols are desired as a sugar substitute. The diols include 1,2-alkane diols such as 1,2-octanediol.
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art at the time the 

Response to Arguments
The Examiner submits that the alleged unexpected results in the response filed by Applicant October 18, 2021 are not persuasive to overcome the current rejection. The ratio exemplified by Hirayama et al. is 1.7 to 60, which fell within the original claimed range, which Applicant has previously implied is encompassed by the examples of the disclosure. Further the ratio that appears to show less favorable results is a higher ratio (12:60) than the inventive ratios (8:60). The ratio of Hirayama et al. is lower and therefore it is not clear what the effects of a lower ratio would yield. Further it appears that the results of the Comparative example are similar to those of Inventive B, especially during brushing. Additionally a dominant warming sensation during brushing and a dominant cooling sensation after brushing appears to be seen in the case of the Comparative Composition, similar to that of the Inventive Compositions. Therefore the showing disclosed by the instant specification is not persuasive to overcome the instant rejection. 
3) Claims 3-4 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama et al. (JP 2010-37318) in view of Oertling et al. (US 9,446,267) in further view of Modak et al. (US 2015/0265666). The rejection is maintained.
Hirayama et al. in view of Oertling et al. is discussed above and differs from the instant claims insofar as they do not disclose a hexanediol or the pH.

Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used hexanediol or a combination of hexanediol and octanediol in the compositions of Hirayama et al. in view of Oertling et al. for their suitability and to obtain the antimicrobial activity. 

Response to Arguments
The Examiner submits that the alleged unexpected results in the response filed by Applicant October 18, 2021 are not persuasive to overcome the current rejection. The ratio exemplified by Hirayama et al. is 1.7 to 60, which fell within the original claimed range, which Applicant has previously implied is encompassed by the examples of the disclosure. Further the ratio that appears to show less favorable results is a higher ratio (12:60) than the inventive ratios (8:60). The ratio of Hirayama et al. is lower and therefore it is not clear what the effects of a lower ratio would yield. Further it appears that the results of the Comparative example are similar to those of Inventive B, especially during brushing. Additionally a dominant warming sensation during brushing and a dominant cooling sensation after brushing appears to be seen in the case of the 
Conclusion
Claims 1-10 and 12-13 are rejected.
No claims allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/           Primary Examiner, Art Unit 1612